[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                                                     FILED
                  ________________________ U.S. COURT OF APPEALS
                                             ELEVENTH CIRCUIT
                                                 APRIL 23, 2012
                        No. 10-15403
                                                  JOHN LEY
                  ________________________
                                                    CLERK

               D.C. Docket No. 1:99-cv-00672-FAM


UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                            versus

JAIME GONZALEZ,
MARIA ELENA GONZALEZ,

                                               Defendants-Appellants.

                  ________________________

                        No. 10-15404
                  ________________________

               D.C. Docket No. 1:99-cv-00669-FAM


UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                            versus
SIGMA LAND CORPORATION,

                                                    Defendant-Appellant.

                   ________________________

                         No. 10-15419
                   ________________________

                D.C. Docket No. 1:00-cv-03983-FAM


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                             versus

UNION FOUR CORPORATION, S.A.,

                                                    Defendant-Appellant.

                   ________________________

                         No. 10-15422
                   ________________________

                D.C. Docket No. 1:96-cv-01813-FAM


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                             versus

MONTEGO LAND CORPORATION,

                                2
a Florida corporation,

                                                                       Defendant-Appellant.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                      (April 23, 2012)

Before HULL and FAY, Circuit Judges, and WALTER,* District Judge.

PER CURIAM:

       In these consolidated appeals, several landowners appeal the district court’s

judgments and fair-market-value findings in the government’s condemnation

claims for land used to expand Everglades National Park. After review and with

the benefit of oral argument, we conclude that the district court properly rejected

the Land Commission’s application of a 5% annual appreciation in the value of the

recreational parcels. We also conclude that the district court properly rejected the

Land Commission’s “summation approach” to valuing the parcel at issue in Appeal

No. 10-15422. Finally, we conclude that the district court did not abuse its

discretion by enforcing its pretrial order and refusing to extend the discovery

deadline or to continue the trial before the Land Commission. Accordingly, we


       *
        Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.

                                               3
affirm the judgments of the district court and its September 22, 2010 orders, which

adopted the thorough and well reasoned report and recommendation of the

magistrate judge.

      AFFIRMED.




                                         4